CORRECTED NOTICE OF ALLOWANCE
Note: This Corrected NOA replaces the NOA mailed 13 January 2021, the changes include the addition of a signed copy of the IDS filed 7 January 2022 and additional amendments to correct the dependencies of claims 35, 37 and 39.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 September 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 9 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,916,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schmitt on 6 January 2022.
The application has been amended as follows: 
	Amend the claims as seen in the attached document.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments filed 8 July 2021 in conjunction with the amendment above are persuasive to overcome the prior art as a whole.  Specifically, the most recent prior art rejection is based on an aqueous Al ion secondary battery which requires the steric effect to hold the Al ions on the surface of the cathode, as applicant argues and as now required by the independent claim, the instant aqueous Al ion secondary battery cathode operates in a different manner by being structured in a particular manner and allowing insertion of the polyatomic Al ions into the bulk of the material by having porosity and inter sheet voids (as described in paragraph [0069] of the specification as originally filed) which distinguishes from the cathodes in the aqueous environmentally sealed aluminum ion secondary batteries of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723